Stiles, J.
(dissenting). — I fully concur in the views of the Chief Justice. If the appellant and the other witnesses for the defense had not gone upon the stand, but the case had been submitted to the jury upon the evidence for the state alone, and if there had been a verdict of guilty, upon *414au appeal to this court I am satisfied that the verdict would have been set aside even more promptly than it was done in the case of State v. Pagano, 7 Wash. 549 (35 Pac. 387), for there was far less evidence in the case before us than in Pagano’s case. The only person who could possibly be said to have been implicated in the homicide by the evidence in chief was the father of appellant, who was informed against with him, but was acquitted, and I am impressed with the belief that appellant would never have been put upon the stand but for the fear he had lest, by some mischance, his father should suffer.